Citation Nr: 0200043	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  99-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Chapter 35 educational 
benefits.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1946 and from June to September 1947.  He died in November 
1990, and the appellant is his widow.  This appeal arises 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).  

In February 2001, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  The case was 
returned to the Board in December 2001.


REMAND

The appellant essentially contends that the veteran's 
nicotine addiction, which began during service, resulted in 
heart disease and/or chronic obstructive pulmonary disease, 
and that these disabilities caused or contributed 
substantially to cause to his death in November 1990.

In support of her contention, the appellant submitted a 
statement in which she set forth the veteran's tobacco use 
history.  That statement, dated in April 1998, reflects that 
the veteran began smoking in service between 1944 and 1946, 
and that he continued to smoke cigarettes until the day of 
his death. The appellant also indicated that the veteran 
smoked one and one-half to two packs of cigarettes per day 
for the 42 years she knew him.  Lay statements from the 
veteran's brother, sister, and college friend also indicated 
that the veteran did not smoke prior to his entry into 
service in 1944, and he was addicted to nicotine when he 
returned from active duty in 1946.

Also associated with the claims file are two statements from 
the physician who treated the veteran from 1952 until his 
death in 1990, T.L.L., M.D.  One statement, dated in April 
1998, reflects that Dr. L. believed that "there is no doubt 
that the patient's coronary heart disease problem was 
worsened by his tobacco addiction and certainly, his chronic 
obstructive pulmonary disease was more difficult to treat 
because of this problem....Patient was urged by physicians at 
the VA in Memphis and also by myself to terminate his 
smoking.  Nevertheless, because of the extreme addiction and 
dependency, he was unable to do this."

Another statement, dated in May 1999, reads in pertinent part 
as follows:

There is no doubt that this patient died 
from cardiac arrest secondary to his 
coronary artery disease that was 
complicated by congestive heart failure 
and ventricular rhythm problems.  It is 
well known that tobacco causes many 
vascular problems and I believe that this 
applies to the coronary arteries as well 
as to the other arteries throughout the 
body.  I certainly believe that there is 
a strong probability that the tobacco 
abuse of this patient that began while he 
was in the service was etiologic in 
causing his heart problems...Additionally, 
his problem with chronic obstructive 
pulmonary disease was probably caused by 
his tobacco abuse and it is further 
certain that his chronic obstructive 
pulmonary disease contributed to the 
problems in managing his heart problems.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
establish service connection for a particular disability, the 
evidence must show that the disability resulted from disease 
or injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

With respect to the appellant's specific contention, it must 
be observed that legislation enacted in 1998 prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West Supp. 2000).  Nevertheless, since this statute 
only applies to claims filed after June 9, 1998, and the RO 
determined, pursuant to the previous remand, that the instant 
claim was filed in April 1998, this claim must be considered 
under the law that existed prior to June 9, 1998, as it is 
more favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (Jan 13, 1993).  At the same time, however, 
it should be noted that service connection could not be 
established on this basis unless the evidence of record 
demonstrated that the disease for which the claim was made 
resulted from the veteran's tobacco use during service.  Id.  
Such a determination should take into consideration the 
possible effect of smoking before or after military service.  
Id.  In the alternative, if the veteran developed nicotine 
dependence, as a disease, during service, and that nicotine 
dependence was considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis could be granted.  VAOPGCPREC 19-97 (May 13, 
1997).

The appellant in this case has contended that the veteran 
developed nicotine dependence during service.  The opinions 
of record link the veteran's terminal illnesses to "tobacco 
abuse," including during service.  Nevertheless, since the 
evidence does show that the veteran used tobacco products in 
service, this general link established between the cause of 
the veteran's death and his smoking is sufficient evidence to 
trigger additional development as required under a new law 
enacted in November 2000.  

This law, the Veterans claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  Regarding 
the obligations required by the duty to assist under this new 
law, the Board observes that it includes obtaining a medical 
opinion if the evidence (lay or medical) shows the presence 
of current disability (or in this case, the disease which 
caused the veteran's death), and indicates the disability may 
be associated with service.  As described above, the evidence 
shows that the veteran's fatal illnesses were linked to 
"tobacco abuse" and there is evidence that the veteran 
began to smoke during service.  Therefore, the requirements 
of this new law make it necessary to return the case to the 
RO to obtain an opinion regarding the relationship between 
the veteran's terminal illnesses and his in-service use of 
tobacco products. (This new law also contains various 
notification requirements that must be satisfied, and a 
Remand of this case will also give the RO the opportunity to 
ensure this has been accomplished.)

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The veteran's claims file should be 
forwarded to a physician knowledgeable in 
the diagnosis and treatment of chronic 
obstructive pulmonary disease and heart 
disease.  The physician should review the 
claims file, including this Remand, 
particularly the information provided on 
pages 3 and 4, and make a notation that 
such review took place in the reports 
they provide.  In his or her report, the 
physician should also set forth an 
opinion as to whether it is unlikely, 
likely or at least as likely as not that 
the veteran developed nicotine dependence 
during service.  If it is likely that the 
veteran developed nicotine dependence 
during service, or at least as likely as 
not that he did, the physician should 
offer an opinion as to whether nicotine 
dependence may be considered to be a 
proximate cause of the veteran's heart 
disease and/or chronic obstructive 
pulmonary disease.

A complete rationale for any opinion 
offered should be set forth in the report 
provided, together with citation to any 
pertinent medical or other supporting 
records.

2.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
should be taken.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

4.  After all development is complete, 
the RO should review the evidence in its 
entirety, and enter its determination was 
to whether the appellant's claims may be 
granted.  If the benefits sought continue 
to be denied, the appellant and her 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  After a reasonable period of 
time in which to respond has been 
provided, the case should be returned to 
the Board for further review.

Although no further action by the appellant is necessary 
unless she is otherwise informed, she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




